 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAxelson, Inc., subsidiary of U. S. Industries, Inc.and Employees of Axelson, Inc., Petitioner, andInternational Association of Machinists andAerospace Workers, Local Lodge No. 1923.Case 16-RD-841August 15, 1980DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held on September 13, 1979,'objections to that election, and the Hearing Offi-cer's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and briefs, and hereby adopts the Hear-ing Officer's findings2and recommendations exceptto the extent inconsistent herewith.In adopting the Hearing Officer's recommenda-tion that the Petitioner's Objection 2 be overruled,we note that the Employer's unlawful restrictionon the Petitioner's right to post its literature in cer-tain nonworking areas was at least impliedly direct-ed as much to the Union, the Petitioner's opponentin this decertification election, as it was to the Peti-tioner.3Although some of the employees who hadsupported the Union in the recent strike had beenrecalled to work, the Union apparently madealmost no attempt to post or distribute its literatureanywhere on company property.4The Petitioner,on the other hand, made full use of the permissionit was given to distribute its materials in the cafete-ria areas. The Petitioner never asked the Employerfor permission to distribute literature by handing itout to employees in other nonworking areas. Someof its supporters openly engaged in such distribu-tion, however, on the assumption that there was norestriction on such activity. In spite of their un-hampered activity, other supporters of the Petition-er, either assuming that they were restricted or for' The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 173 for, and 215 against, theUnion; there were 67 challenged ballots.2 The Petitioner has excepted to certain credibility resolutions of theHearing Officer It is the established policy of the Board not to overrulea hearing officer's credibility resolutions unless the clear preponderanceof all of the relevant evidence convinces us that the resolutions are incor-rect. The Coca-Cola Bottling Company of Memphis, 132 NLRB 481, 483(1961); Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no suffi-cient basis for disturbing the credibility resolutions in this case.3 The Employer's representative was quoted as saying, in denying the-Petitioner's request to use bulletin boards. "If we let you all use the bulle-tin boards, we would have to let everybody use the bulletin boards."' A supporter of the Petitioner testified that he saw one piece of unionliterature. It was taped to the bottom of a piece of the Petitioner's litera-ture, attached to a wall in a room used for breaks.251 NLRB No. 44other reasons, limited themselves to the cafeterias.Nevertheless, employees received several hundredpieces of the Petitioner's election material at theplant. Thus, although the Petitioner was not afford-ed the scope which the Act prescribes for postingliterature, the net effect of this restriction canhardly be said to have disadvantaged it vis-a-vis theUnion. Especially where, as here, the Employerconducted its own campaign in support of the Peti-tioner's position and against the Union, the electionresults are entitled to stand as against a claim thatthe campaign conditions were unfairly tilted in theUnion's favor. Cf. Flat River Glass Co., 234 NLRB1307 (1978); Willis Shaw Frozen Express, Inc., 209NLRB 267, 268-269 (1974).There remains for consideration the Hearing Of-ficer's disposition of challenged ballots. We adopthis recommended disposition except with respect tothe ballots of nine strikers whom the Employer in-structed its observers to challenge on the groundthat their strike misconduct made them ineligible tobe recalled to work.5The Employer's refusal torecall six of these nine is the subject of a pendingunfair labor practice proceeding scheduled forhearing on July 17, 1980. In these circumstances,we think the better practice is to proceed first to acounting of the ballots, other than these nine, thechallenges to which we hereby overrule. If thesenine ballots are determinative we shall rule on thevoters' eligibility guided by the determination inthe unfair labor practice cases as to the right to re-instatement of six of them. We need not decidenow whether as to those six the results of theunfair labor practice case will be conclusive on theissue of voting eligibility.DIRECTIONIt is hereby directed that the Regional Directorfor Region 16 shall, pursuant to the Board's Rulesand Regulations, within 10 days of this Decisionand Direction, open and count the ballots of thefollowing employees:Otis D. NicholsD. R. GrahamE. W. MappsJohn KempDonny SappBob Lee SchumanI We adopt the Hearing Officer's overruling of the Petitioner's chal-leniges to additional strikers because of alleged strike misconduct whowere not designated by the Employer for challenge on that basis We donot rely, in affirming the Hearing Officer as to these challenges. on thefact that the strikers' names were included on the Lxcelsior listIn the absence of exceptions we adopt, pro forma, the Hearing O()fficer'sfindings with respect to the challenged ballot of James Whitman. Inadopting his findings with respect to the other voters who were chal-lenged for allegedly abandoning their interest in their prestrike jobs. wedo not rely on whether their outside employment was substantially equiv-alent or whether their pay was comparable Finally, the Hearing Officerinadvertently stated that the election was held 4-1/2 months after theelection petition was filed. The actual period was 3-1/2 months AXELSON, INC.283Donald BrightwellRandal K. KirbowJ. P. KuykendallW. B. ThompsonClaude PorterE. D. NobleR. G. MooreThurman 0.HaywoodRobert WashingtonThomas L. LoganJerry AvantC. W. HarmanJ. D. BurkettTravis Fried, Jr.Bennie JacksonD. R. DanielRobert HaydenRaymond CorpDanny C. ReavesVandy Tex SmithDavid MartinSteve SniderBob ParhamKenneth WatsonJ. E. RossCraig P. GilkerMichael HernandezRobert L. BakerRobert BrennerBilly M. NorthcutA. R. AguirreBilly J. McElroyJ. L. HamiltonDavid L. DavidsonEugene AshleyAlvin ChapmanC. C. McKeeDon McCredeBetty PhillipsBilly SkinnerA. D. TuttleLeonard C. DanielJack McNeeseJames HusbandAlberto GarciaRichard K. WatersEddie FletcherBobby J. BallardDanny PerkinsThereafter, he shall prepare and cause to be servedon the parties a revised tally of ballots, includingtherein the count of said ballots. In the event thatthe revised tally of ballots renders the unresolvedchallenged ballots cast by William Pegues, WilliamJ. Bryant, Kevin Adair, Mack McGregor, C.J.Dorsey, S.L. Curtis, Q. Ray Williams, Carey Rhad-die Hoover, and Jimmy McGrede, nondetermina-tive, the Regional Director shall issue the appropri-ate certification. If the unresolved challenged bal-lots are determinative, the Regional Director shalltransfer the proceeding back to the Board for dis-position.AXELSON, IN\C. 283......A.. ......... 